        Case 5:13-cv-05361-GEKP Document 125 Filed 08/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARRY KEEN, III,
                       Plaintiff                              CIVIL ACTION

               v.

C.R. BARD, INC. et al.,                                       No. 13-5361
                    Defendants

                                            ORDER

       AND NOW, this       / ~ y of August, 2020, upon consideration of Plaintiffs Motion in

Limine to Preclude References to the Clearance of Bard IVC Filters by the FDA, Lack of Enforcement

Action as Proof of Safety and Efficacy, and Refrring [sic] to the Bard IVC Filters as "Approved" by

the FDA (Doc. No. 61), Plaintiffs Motion in Limine No. 2 to Exclude any Reference to IVC Filters as

Lifesaving Devices or to Statistics of Thrombi and Pulmonary Emboli (Doc. No. 62), and the responses

in opposition (Doc. Nos. 68, 70), it is ORDERED that:

       1.      Plaintiffs Motion in Limine to Preclude References to the Clearance of Bard IVC

Filters by the FDA, Lack of Enforcement Action as Proof of Safety and Efficacy, and Refrring [sic] to

the Bard IVC Filters as "Approved" by the FDA (Doc. No. 61) is GRANTED IN PART and DENIED

IN PART as set forth in the accompanying Memorandum. The motion is granted in part only as to

the Court's narrow determination that Bard is precluded from referring to IVC filters which acquired

FDA "clearance" as being "FDA approved."

       2.      Plaintiffs Motion in Limine No. 2 to Exclude any Reference to IVC Filters as

Lifesaving Devices or to Statistics of Thrombi and Pulmonary Emboli (Doc. No. 62) is DENIED for

the reasons set forth in the accompanying Memorandum.




                                                      UNITED STATES DISTRICT JUDGE
